358 F.2d 142
Albert DORSEY, Petitioner-Appellee,v.UNITED STATES of America, Respondent-Appellant.
No. 14906.
United States Court of Appeals Seventh Circuit.
March 16, 1966.

Richard P. Stein, U. S. Atty., Robert W. Geddes, Asst. U. S. Atty., Indianapolis, Ind., for appellant.
Nola A. Allen, Indianapolis, Ind., for appellee.
Before KNOCH, KILEY, and SWYGERT, Circuit Judges.
PER CURIAM.


1
The petitioner, Albert Dorsey, was convicted by a jury of knowingly, wilfully, and unlawfully transferring a certain amount of marihuana in violation of 26 U.S.C. § 4742(a) (1954). The petitioner was sentenced to a term of imprisonment of six years.


2
The Government appeals from an order releasing the petitioner from custody on his motion to vacate the sentence filed under Section 2255 of the Judicial Code, 28 U.S.C. § 2255 (1948). The sentence was set aside on the ground that the indictment upon which the petitioner was convicted was defective in failing to name the person to whom he was alleged to have transferred the marihuana. The district court based its order upon our decision in Lauer v. United States, 320 F.2d 187 (7th Cir. 1963).


3
This court, sitting en banc in Collins v. Markley, 346 F.2d 230 (7th Cir. 1965), overruled the Lauer decision. In view of the latest expression by this court on the subject, the order of the district court is reversed.